Felton, J.,
dissenting. It seems to me that the court erred in giving the following charge to the jury: “The plaintiff in this case having introduced a bill of sale to personal property therein described, and the defendant having admitted execution thereof, I charge you that this bill of sale would convey title therein described to the plaintiff, Mr. Eudeseal, and that the defendant, Mr. Ellis, is estopped from denying the same,” for the reason that inasmuch as a writing is not a prerequisite to the validity of a gift of personal property, if there was in fact neither a valuable nor a good consideration for the bill of sale, the conveyance by the bill of sale was a gift which did not become complete and *213executed until actual delivery. The Code, § 48-104, declares: “When the law shall require a conveyance in writing to the validity of a gift, or the conveyance shall be made for a good consideration, such conveyance, executed and delivered, shall dispense with the necessity of a delivery of the article given. A gift in writing, without good consideration and without delivery, shall be void.” (Italics mine.) This being true, and the contract being immoral if the contentions of the defendant are true, the law will not aid either party, but will leave them exactly where it finds them. This case is distinguishable from those wherein a conveyance in writing is held to take the place of delivery because of the legal requirement that the conveyance must be in writing, or where it takes the place of delivery because of the existence of a good or valuable consideration. The portion of the charge quoted herein deprived the defendant of his defense that the conveyance was made for the purpose of hindering, delaying, and defrauding creditors, and was without valuable or good consideration; and that there was no actual delivery, and therefore that no title passed and the gift was void.